Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/234,916 which is a CON of 16/296,928, patent 11,011,169.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,011,169. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, where the patent claims are a narrower version of the application set and thus read on and teach the limitations of the application as currently recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove limitations and still accomplish the desired objective of detecting an inaudible signal, and activating a monitor for user input (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-25, 28-30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (2020/0082816) in view of Bauer et al (2019/0043503).

Regarding claim 21 Mahajan teaches A method (abstract: systems and methods) comprising: 
detecting an inaudible signal associated with an audible signal, the inaudible signal including a signature associated with an electronic device (abstract; fig 1,2, para: 13: audio segment; imperceptible audio trigger; item identifier; second device; 16 audio…ultrasonic); 
activating a monitor to detect a user gesture, [wherein the monitor is activated for a predetermined time responsive to the signature] (13 activating a second device, user engagement with second device; 82-83 – device in active mode; 89 interaction requests can include a gesture); 
determining a characteristic of the audible signal based on the inaudible signal (13: contextually aware based on item identifier); 
transmitting a message based on the characteristic on a condition that the user gesture corresponds to the message [and is received within the predetermined time] (13 responses to engagement; 18-19; 54; 59; 89;
fig 1, 2 – where Mahajan teaches a device detecting an inaudible signal, waking up the device and establishing a context based on the inaudible signal, and allowing a user to interact relating to the context).
Mahajan does not specifically teach where Bauer teaches a predetermined time (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the device to be in active mode for a specific period of time after wake-up for an improved system, allowing the device to return to standby to improve efficiency and reduce power consumption.  

Regarding claim 22 Mahajan teaches The method of claim 21, wherein the inaudible signal includes an inaudible wake command (abstract; 13: imperceptible audio trigger such as ultrasonic wake word to activate second device).  

Regarding claim 23 Mahajan teaches The method of claim 21, wherein the electronic device is a voice-activated electronic device (fig 1, 2; 15-16).  

Regarding claim 24 Mahajan teaches The method of claim 21, wherein the monitor is a voice response monitor (fig 1, 2; 13; 16).  

Regarding claim 25 Mahajan teaches The method of claim 21, wherein activating the monitor comprises: activating the monitor responsive to a wake command and the signature or activating the monitor without the wake command and responsive to the signature (fig 2; para: 13 activate a second device; 16).  


Regarding claim 28 Mahajan teaches The method of claim 21, wherein the inaudible signal includes a content identifier (ID) (abstract: identifier; 13; 16).  

Regarding claim 29 Mahajan teaches The method of claim 28, wherein the characteristic is based on the content ID (13; 19: context; 54-55; 57).  

Regarding claim 30 Mahajan teaches The method of claim 21, wherein the characteristic includes a content context of an audio input associated with the audible signal (13 contextually aware based on item identifier; 19).  

Regarding claim 40 Mahajan and Bauer teach A method comprising: 
detecting a first signal associated with a second signal of an audio input, the first signal including one or more frequency signatures corresponding to one or more devices; 
determining a characteristic of the second signal based on the first signal; 
responsive to the detection of at least one of the one or more frequency signatures in the first signal, activating a monitor to detect a gesture within a predefined time; and 
responsive to the gesture being detected within the predefined time, transmitting a message generated based on the characteristic.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 


8.	Claims 26-27, are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (2020/0082816) in view of Bauer et al (2019/0043503) in further view of Kanevsky et al (6,421,453).

Regarding claim 26 Mahajan suggests The method of claim 21, wherein activating the response monitor comprises: activating a camera (67 The input can be a touch-based input, a gesture-based input (e.g., waving at the primary computing device) - thus incorporating a camera to receive gesture), but does not explicitly teach where:
Kanevsky teaches a camera (col 15 l.29-46: the individual may, for example, touch himself (e.g., his nose) or another object (a picture on a wall), or move a certain way (e.g., dance, wave his arms). Anywhere from one to several cameras 501c of recording means 501 film the gestures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a camera to receive the gesture.

Regarding claim 27 Mahajan does not specifically teach where Kanevsky teaches The method of claim 21, wherein the user gesture is a sign gait that is a virtual fingerprint of a user (abstract: gestures to recognize the individual; col 15 l.29-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kanevsky for an improved system allowing for user recognition using gestures.


9.	Claims 31-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (2020/0082816) in view of Bauer et al (2019/0043503) in further view of Cook et al (2013/0198786).

Regarding claim 31 Mahajan and Bauer teach An electronic device comprising: 
a receiver configured to detect an inaudible signal associated with a first audible signal of an audio input, the inaudible signal including one or more frequency signatures; 
a processor configured to: 
activate a response monitor for a predetermined time to detect a user gesture response based on the one or more frequency signatures; and 
generate a message based on a content characteristic of the first audible signal; and 
a transmitter configured to transmit the message [to an environment control device] on a condition that the user gesture response corresponds to the message and is received within the predetermined time.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning
However, Mahajan and Bauer do not specifically teach where Cook teaches
a transmitter configured to transmit the message to an environment control device (abstract: Systems, methods, software, and data structures that provide an immersive user experience are disclosed. A video program may be associated with predefined actions to be performed by one or more dynamic devices near the video device. Dynamic devices may perform actions in synchronization with the media program. Dynamic devices may be wirelessly controlled, and different versions of a media program may be served to different receiving devices based on the set of dynamic devices known to be associated with each receiving device.; fig 4, 9, 11; para: 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cook for an improved and more immersive system and experience.

Regarding claim 32 Cook teaches The electronic device of claim 31, wherein the environment control device is at least one of a lighting device, a thermostat, a camera, a wearable article, an aroma dispersion device, or a furniture article (27).  
Rejected for similar rationale and reasoning as claim 31

Regarding claim 33 Mahajan teaches The electronic device of claim 31, wherein the one or more frequency signatures correspond to one or more voice-activated electronic device types (13: imperceptible audio trigger to activate second device such as smart speaker; 16).  

Regarding claim 34 Mahajan teaches The electronic device of claim 31, wherein the response monitor further detects a user voice response (19 user asks).  

Regarding claim 35 Mahajan teaches The electronic device of claim 31, wherein the processor is further configured to activate the response monitor with or without a wake command (fig 2; para: 13 activate a second device; 16).  


Regarding claim 37 Mahajan teaches The electronic device of claim 31 further comprising: a microphone configured to receive a second audible signal as a voice input (19; 62 microphones).  

Regarding claim 38 Mahajan teaches The electronic device of claim 31, wherein the inaudible signal includes a content identifier (ID) (abstract: identifier; 13; 16).  

Regarding claim 39 Mahajan teaches The electronic device of claim 38, wherein the content characteristic is based on the content ID (13; 19: context; 54-55; 57).  



10.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (2020/0082816) in view of Bauer et al (2019/0043503) in further view of Cook et al (2013/0198786) in further view of Kanevsky et al (6,421,453).

	Claim 36 recites limitations similar to claim 26 and is rejected for similar rationale and reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/Primary Examiner, Art Unit 2655